                                 Case 8:19-cv-02431 Document 1-1 Filed 12/17/19 Page 1 of 5 Page ID #:9
                                                          Exhibit A to the Complaint
Location: Huntington Beach, CA                                                                      IP Address: 47.146.163.85
Total Works Infringed: 76                                                                           ISP: Frontier Communications
 Work        Hash                                           UTC              Site      Published        Registered      Registration
 1           BD08CDC4AB37B1F288F5D245BC77FD72EC17895E       10/01/2019       Tushy     07/05/2019       08/27/2019      PA0002213300
                                                            18:13:23
 2           1BB2EF62252597B1353F2947F015A86982A0E19F       10/01/2019       Vixen     07/28/2019       08/22/2019      PA0002195513
                                                            18:12:36
 3           557B5DAD5E3CAC1EBF7F510D67437F1D01235D11       10/01/2019       Vixen     04/14/2019       05/28/2019      PA0002200761
                                                            18:11:58
 4           F4564B01B8BEA3C8E6AF2B2CD6DE955D31637880       09/15/2019       Blacked   12/16/2018       02/02/2019      PA0002154976
                                                            04:08:41
 5           291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32       09/15/2019       Blacked   11/16/2018       11/25/2018      PA0002136637
                                                            04:05:19
 6           8F914AD5D985A4614B945A9CBAEA70996038A99E       09/15/2019       Vixen     07/03/2018       07/26/2018      PA0002112153
                                                            03:41:29
 7           F84DCE97DEB71401BE49198E7C5E446530B70B41       09/15/2019       Vixen     04/19/2019       05/28/2019      PA0002200778
                                                            03:40:10
 8           B7F9B4455C8C085B75BD0E4E23AA26317B2DE1FB       08/16/2019       Vixen     01/24/2018       03/02/2018      PA0002104759
                                                            16:28:37
 9           FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9       08/12/2019       Vixen     08/07/2018       09/05/2018      PA0002135684
                                                            18:18:11
 10          E46B81E1A71E3AC4E1FF3BC9B79FCF54E0D2AF00       08/04/2019       Blacked   11/01/2017       11/27/2017      PA0002098034
                                                            00:45:51
 11          D789BCE0D78834D6638DD1902EE9F64A6F1378FA       08/04/2019       Blacked   05/10/2017       06/22/2017      PA0002039285
                                                            00:45:39
 12          E895E4E69F428DABB264A9F9B1A6F7955127088E       08/04/2019       Blacked   05/05/2017       06/15/2017      PA0002037591
                                                            00:45:29
 13          B2CC6C343394C4F50E5CFE3B97F6FD3CCA7A7DB7       08/04/2019       Blacked   03/21/2018       04/12/2018      PA0002091520
                                                            00:45:08
 14          4FF2E4454B7FDC55C5009D8FD01EBA4DF65386EF       08/04/2019       Blacked   05/20/2017       06/22/2017      PA0002039289
                                                            00:44:57
 15          FD4B053B28E588D31F2762D6FC81EE67B580D4B6       08/03/2019       Blacked   11/11/2018       11/25/2018      PA0002136642
                                                            20:42:28
 16          03A9A3217B242EC03B40298741E5D12C83BBFA88       08/03/2019       Blacked   06/14/2019       07/17/2019      PA0002188312
                                                            20:42:16
 17          38506E94BA819300B3A0C2356A75ACA8BE4A65DB       08/03/2019       Blacked   03/11/2018       04/17/2018      PA0002116091
                                                            20:41:44
                     Case 8:19-cv-02431 Document 1-1 Filed 12/17/19 Page 2 of 5 Page ID #:10
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     5D16EC2FE6C9F9FA9F5476C90525208D413532F1   08/03/2019   Blacked       06/29/2018   07/26/2018   PA0002112160
                                                  20:41:25
19     617590A4A03E0F5156896C6DD1F006775B6CA43C   08/03/2019   Blacked Raw   12/28/2017   01/24/2018   PA0002101763
                                                  20:41:12
20     EA940B8AA781644B98523FD3D1B0B6809C9A5229   08/03/2019   Blacked       11/21/2017   01/04/2018   PA0002069353
                                                  20:41:12
21     B1175F1372648DE81684C06975EBCC841609C237   08/03/2019   Blacked       10/02/2018   10/16/2018   PA0002127785
                                                  20:41:10
22     A01F9474807C40CD315CA9F91AE8FCD561A34CE3   08/03/2019   Blacked       02/24/2019   03/31/2019   PA0002163974
                                                  20:41:08
23     65F85A23FD47D37DA85E22CEB0B8A5DB57FAE27F   08/03/2019   Blacked Raw   03/08/2019   04/29/2019   PA0002169934
                                                  20:41:05
24     8380829FBFACEF0EE48B37AF15910E96A5E8329C   08/03/2019   Blacked Raw   12/23/2017   01/15/2018   PA0002099706
                                                  20:41:02
25     B426DA516B5F87C97B1C1D5732F040BC16B1F5A4   07/26/2019   Blacked       07/24/2019   09/10/2019   PA0002199414
                                                  13:53:25
26     31148997CD9F0DD687B5322CE359E163DE2BFAA7   07/11/2019   Blacked       12/26/2017   01/24/2018   PA0002101758
                                                  07:23:43
27     EE39528C7065FF52B465D599BA395BF972CD06E6   06/30/2019   Blacked       04/30/2017   06/15/2017   PA0002037580
                                                  09:16:33
28     1F3C71A8C75CE5A96C4CDFC55B75C9DBFE80BA96   06/16/2019   Vixen         10/26/2018   12/10/2018   PA0002145824
                                                  17:38:10
29     A90A83B444B4CCE14D07FBDCB7364C00F265F746   06/16/2019   Blacked Raw   02/01/2018   02/20/2018   PA0002104206
                                                  02:09:42
30     B516A3E9165A896151755CD66AC05294CC7A6534   06/16/2019   Blacked Raw   04/27/2018   05/24/2018   PA0002101367
                                                  01:58:04
31     1D6849CC4397C829BD9795482CF26354E9497B1E   06/16/2019   Blacked Raw   02/26/2018   03/02/2018   PA0002104869
                                                  01:55:12
32     9A5ACC9C958C00F1B826AC91A7DB3423BCE3F400   06/16/2019   Blacked Raw   04/12/2018   06/18/2018   PA0002126637
                                                  01:51:13
33     73098F3107FBE8E4AE1441F54DB3A42BC0D2E71E   06/16/2019   Blacked Raw   02/06/2018   02/20/2018   PA0002104186
                                                  01:47:02
34     FE8586A3E2E42843D97F31A442D43074550DF1E1   06/16/2019   Blacked Raw   02/11/2018   03/02/2018   PA0002104740
                                                  01:46:46
35     A7671D9A943B4580C4CA097645722A9860A70621   06/16/2019   Vixen         12/30/2018   01/22/2019   PA0002147900
                                                  01:45:45
36     3E4D1B5168D11A249867DAEBCF3B524396BF2FF4   06/16/2019   Blacked Raw   03/08/2018   04/17/2018   PA0002116094
                                                  01:45:01
                     Case 8:19-cv-02431 Document 1-1 Filed 12/17/19 Page 3 of 5 Page ID #:11
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     84AACBC9CFE62E91C235F4812049D494261798A9   06/16/2019   Blacked Raw   05/17/2018   06/19/2018   PA0002126644
                                                  01:44:22
38     513CB9E61DF411524C28BF1037BEBE3541C067E2   06/16/2019   Blacked Raw   02/01/2019   03/24/2019   PA0002183205
                                                  01:44:07
39     946096CD5ADCC4055355EB92A4FA7D688F89579A   06/16/2019   Blacked Raw   05/02/2018   06/19/2018   PA0002126647
                                                  01:43:00
40     7D0D6DA35D52C71A720392F45BDE107C238414E5   06/16/2019   Blacked Raw   01/02/2019   02/02/2019   PA0002155379
                                                  01:42:22
41     ADE1368B6E46C601134E08553491193B57B6B7C9   06/16/2019   Blacked Raw   03/18/2018   04/17/2018   PA0002116068
                                                  01:41:57
42     55A019F95498FFF6953BDC9FF3C6F39634C1A6C2   06/16/2019   Blacked Raw   10/19/2018   11/25/2018   PA0002136715
                                                  01:41:56
43     1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C   06/16/2019   Blacked Raw   07/01/2018   07/26/2018   PA0002112161
                                                  01:41:52
44     06F39379F3307C4AF45B6ED9D488BCD8AD3FFDC1   06/16/2019   Blacked Raw   07/11/2018   08/07/2018   PA0002131894
                                                  01:41:46
45     35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A   06/16/2019   Blacked Raw   07/26/2018   09/01/2018   PA0002119594
                                                  01:41:41
46     999119815B4658C0FF752B3646FF5241172A67B2   06/16/2019   Blacked Raw   10/24/2018   11/25/2018   PA0002137640
                                                  01:41:37
47     88F141141A30BFF7CE73552E3E170D8D0E470CBF   06/16/2019   Blacked Raw   10/04/2018   10/16/2018   PA0002127787
                                                  01:41:29
48     1ED7894C730F91D284F9451A87ECDC8F5187BF50   06/16/2019   Blacked Raw   05/12/2018   05/24/2018   PA0002101380
                                                  01:41:21
49     0A913ACCE91DDDC1B1EAFC3C48710BCAC622D345   06/16/2019   Blacked Raw   11/28/2018   01/22/2019   PA0002149836
                                                  01:41:15
50     48FC851FEDE158FA68466F2C2EC15D57A24CE18A   06/16/2019   Blacked Raw   06/21/2018   07/26/2018   PA0002112156
                                                  01:41:05
51     D50BF8212FE5D98D5F36C1B12E745F493E67C6DE   06/16/2019   Blacked Raw   04/02/2018   04/17/2018   PA0002116078
                                                  01:40:58
52     896414FEC6D0B67D55D70E796377323E455E6185   06/16/2019   Blacked Raw   03/03/2019   04/17/2019   PA0002186905
                                                  01:35:22
53     D6AD015747232DAC71CEFCAD3A562B2FF93D8EC3   06/16/2019   Blacked Raw   05/22/2019   07/17/2019   PA0002188299
                                                  01:35:21
54     3AF342FFAE34E88BB4EDFE585C8B5917F5C64C5E   06/16/2019   Blacked Raw   03/23/2019   04/08/2019   PA0002164877
                                                  01:34:51
55     388E7ED27703F4B83AC8FC4EA6512E7B4FBC5AEC   06/16/2019   Blacked Raw   04/07/2019   05/28/2019   PA0002200775
                                                  01:34:47
                    Case 8:19-cv-02431 Document 1-1 Filed 12/17/19 Page 4 of 5 Page ID #:12
Work   Hash                                     UTC          Site          Published    Registered   Registration
56     D31CBC39E31EA20141EB847E24725F06CFC004AB 06/12/2019   Blacked       04/05/2017   06/05/2017   PA0002052859
                                                03:22:28
57     41984F94C9AC43B144D8CD75B0F8B1F6BA6804B2 06/12/2019   Blacked Raw   06/06/2019   08/02/2019   PA0002192288
                                                03:22:23
58     17C2B0609BE9B92AE0D1C44F1D6212EA6D1BB636 06/10/2019   Vixen         08/12/2017   08/17/2017   PA0002048373
                                                03:06:21
59     D75C4212C94EACD789D6AA48F9EDD3AEE3170037 05/29/2019   Vixen         10/21/2017   11/30/2017   PA0002098006
                                                21:57:30
60     A89525172FC31E96791A5091366B3B562DA0B84A 05/24/2019   Blacked Raw   08/15/2018   09/01/2018   PA0002119585
                                                10:42:22
61     1A0041630B2C6445C2EB513D93271F272FFDE8C4 05/24/2019   Vixen         09/26/2017   10/10/2017   PA0002085861
                                                10:35:50
62     60A3091D0C256FC35025232D5F8DCBFA7D1BE7C9 05/24/2019   Blacked Raw   04/02/2019   05/28/2019   PA0002200780
                                                10:09:08
63     4A18442901D044C4BD730B2D0D8E716D01A32DD1 05/24/2019   Tushy         04/01/2017   06/05/2017   PA0002050768
                                                09:41:03
64     C340030059AF08957371330E339FB3AA67E8FFDB 05/24/2019   Blacked Raw   05/17/2019   07/05/2019   PA0002206002
                                                07:46:05
65     557B0DE14F6A7A062A05FC99F16612D803949D3D 05/24/2019   Tushy         05/21/2019   06/17/2019   PA0002181294
                                                07:43:25
66     4F66CB8B23BA0087866331E186EA7328DB385A98 02/04/2019   Vixen         03/25/2018   04/17/2018   PA0002116726
                                                23:15:35
67     35824768BF7B365F1CA830E078527B52C12DC631 02/04/2019   Tushy         08/19/2018   09/05/2018   PA0002134998
                                                23:14:09
68     EA3A1459FD63ECD6B26644B90833EB3BD0C7E235 01/28/2019   Vixen         06/13/2018   07/14/2018   PA0002128389
                                                03:30:40
69     D58C49FC89FD8F6368844D416AA2553740062838 01/28/2019   Tushy         11/22/2017   01/04/2018   PA0002069339
                                                03:23:25
70     C75D2E32CF8D8B2AC61DA56AA33AEE3C70EE140D 01/28/2019   Tushy         08/04/2018   09/01/2018   PA0002119573
                                                00:48:29
71     96B96A3E64E38C9D336D94275AFE8788EF7EC305 01/03/2019   Tushy         01/01/2019   02/02/2019   PA0002155376
                                                00:37:53
72     ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39 12/26/2018   Blacked Raw   12/13/2018   02/02/2019   PA0002154971
                                                23:03:41
73     4A3136B25E195764C6A5BFB40F2A05BF4D67FC78 12/26/2018   Blacked       10/27/2018   12/10/2018   PA0002145828
                                                23:01:00
74     BC99AFD8339B2F6F1D938E7B2DE177ED9F98AE97 12/26/2018   Blacked       12/20/2018   02/02/2019   PA0002154970
                                                23:00:28
                    Case 8:19-cv-02431 Document 1-1 Filed 12/17/19 Page 5 of 5 Page ID #:13
Work   Hash                                       UTC          Site     Published    Registered   Registration
75     F4AA138039846AD2D2205FAA3036CD827E520187   12/16/2018   Tushy    10/18/2017   11/30/2017   PA0002098004
                                                  09:50:04
76     42D25EA4B1A9033D15803A9F27699FE5ACBE02AD   12/16/2018   Vixen    08/02/2018   09/01/2018   PA0002119574
                                                  08:59:16
